     Case 19-04026      Doc 7    Filed 07/29/19        Entered 07/29/19 15:55:48      Desc Main
                                    Document           Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  CENTRAL DIVISION


In re
Nassim Aoude                                                Chapter 7
      Debtor                                                No. 19-40474-CJP
_____________________________________

Autism Intervention Specialists, LLC.
      Plaintiff
v.
                                                            Adv. Pro.
Nassim Aoude                                                No. 19-4026
      Defendant.



                                              ANSWER

                                        FIRST RESPONSE

As his first response Nassim Aoude (Aoude or the Debtor) responds to each numbered allegation

in the complaint.

1.      Paragraph 1 sets forth a preliminary state for which no answer is required.

2.      Denied.

3.      The first sentence of Paragraph 3 is admitted. Aoude has insufficient information to respond

        to the balance of the allegations in Paragraph 3.

4.      Denied.

5.      Denied.

6.      Aoude avers that the document speaks for itself and no further answer is required.

7.      Denied.

8.      Denied.

9.      Aoude admits that Autism Behavioral Services, Inc. was organized on October 22, 2013, and

                                                   1
  Case 19-04026       Doc 7     Filed 07/29/19        Entered 07/29/19 15:55:48         Desc Main
                                   Document           Page 2 of 5


      that his father was listed as the sole officer and director for the first four months on the

      Secretary of State’s web-site, and that the brief description of the business was as stated in the

      complaint.

10.   Admitted.

11.   Denied as stated. Aoude does admit that the formal amendment to the listed officers and

      directors was filed approximately four months after the entity was organized.

12.   The first sentence of Paragraph 12 is admitted and the second sentence is denied.

13.   Aoude avers that the document spoke for itself. Further responding Aoude avers that no time-

      frame for the referenced language is stated.

14.   Aoude avers that the document spoke for itself. Further responding Aoude avers that no time-

      frame for the referenced language is stated

15.   Denied.

16.   Denied except to the extent that the quotation from the decision of the 1st Circuit Court of

      Appeals in 1990 is an accurate reflection of what was stated by that court.

17.   Admitted.

18.   Aoude avers that the document speaks for itself and no further answer is required.

19.   Aoude has insufficient information to admit or deny all of the industries in which George

      Torbay was employed.

20.   Aoude has insufficient information to admit or deny the allegations set forth in Paragraph

      20.

21.   The first sentence of Paragraph 21 is denied as stated. The second conclusory sentence is

      denied to the extent it is intended to state a fact.

22.   Denied.



                                                  2
  Case 19-04026       Doc 7     Filed 07/29/19       Entered 07/29/19 15:55:48        Desc Main
                                   Document          Page 3 of 5


23.   Aoude denies the first part of Paragraph 23 and has insufficient information to admit or

      deny the 2nd part of the sentence.

24.   Aoude admits that he hired four of the plaintiff’s former employees after they left the

      Plaintiff’s employ because of their dissatisfaction with the management and work

      environment at the Plaintiff’s place of business.

25.   Aoude denies the underlying assumptions of fact set forth in Paragraph 25. Aoude has

      insufficient information to admit or deny what the Plaintiff would have done if the

      assumptions were accurate.

26.   Denied.

27.   Aoude admits so much of Paragraph 27 that alleges itigation was initiated in New York and

      that the Plaintiff and its parent company filed a counterclaim. The balance of the allegation is

      denied.

28.   Aoude avers that the document speaks for itself and no further answer is required.

29.   Admitted.

30.   Aoude avers that the document speaks for itself and no further answer is required.

31.   Admitted.

32.   Aoude avers that the documents speak for themselves and no further answer is required.

33.   Aoude has insufficient information to respond to the allegations in Paragraph 33 but admits

      that the Plaintiff has demanded that Aoude or Autism Behavioral Services, Inc. continue to

      defend the litigation brought against the Plaintiff by Behavioral Concepts, Inc.

34.   It is admitted that Aoude seeks to discharge in his bankruptcy proceeding all of his

      dischargeable debts.

35.   No answer required.



                                                 3
  Case 19-04026         Doc 7     Filed 07/29/19       Entered 07/29/19 15:55:48        Desc Main
                                     Document          Page 4 of 5


36.    Paragraph 36 sets forth a legal conclusion to which no answer is required.

37.    The first sentence of Paragraph 37 is denied. With respect to the second sentence Aoude avers

       that the documents speak for themselves and no further answer is required. With respect to

       the third sentence Aoude avers that the allegations do not identify with particularity any

       alleged statement making a response impossible. Further responding Aoude avers that neither

       the Worcester Superior Court nor the New York state complaint resulted in a judgment against

       Aoude.

38.    Aoude avers that the allegations of Paragraph 38 contain a legal conclusion to which no

       response is required.

                                      SECOND DEFENSE
                                  FAILURE TO STATE CLAIM

The complaint fails to state a claim upon which relief can be granted.

                                       THIRD DEFENSE
                                      LACK OF STANDING

The Plaintiff lacks standing to prosecute this complaint.

WHEREFORE, Nassim Aoude prays that:

1. This court dismiss the complaint; and

2. He be granted his attorney’s fees and costs and such further and other relief as is just.

                                               Nassim Aoude
                                               By his attorney


                                               /s/ David M. Nickless ______
                                               David M. Nickless, Esq. (BBO No. 371920)
                                               Nickless, Phillips and O’Connor
                                               625 Main Street
                                               Fitchburg, MA 01420
                                               978-342-4590
                                               dnickless@npolegal.com



                                                   4
  Case 19-04026        Doc 7     Filed 07/29/19       Entered 07/29/19 15:55:48    Desc Main
                                    Document          Page 5 of 5



                                  CERTIFICATE OF SERVICE

I, David M. Nickless, do hereby certify that I served a copy of the within pleading via ECF to the
following:

 Peter J. Duffy, Esq.
 Pollack, Soloman, Duffy
 101 Huntington Ave, Suite 530
 Boston, MA 02199
 pduffy@psdfirm.com


Dated: July 29, 2019                                    /S/ David M. Nickless
                                                       David M. Nickless




                                                  5
